DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, Applicant recites the equation b=L/3~L/2 in line 4 of the claim.  However, it is unclear as to what the mathematical meaning of L/3~L/2 in the equation of: b=L/3~L/2.  The tilde ~ generally means “approximately” but it is not clear how the tilde symbol ~ in the equation b=L/3~L/2 applies.  Therefore, since the meaning of L/3~L/2 in the equation b=L/3~L/2 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioda et al. (JP 2002-287662).

Regarding claim 1, Shioda discloses a substrate (11, Fig. 1; page 9, para [0038]), comprising:
	an active area (13, Fig. 5; page 9, para [0038]) and a bonding area (area of 11 outside of 13, Fig. 5; page 9, para [0038]) located outside the active area (13, Fig. 5) and close to an edge of the substrate (such as outer edges of 11, Fig. 5), wherein a bonding electrode (14a, Figs. 4b-5; page 10, para [0041]) is disposed within the bonding area (such as area of 11a, Fig. 5), a first lead (14b, Figs. 4b-5; page 10, para [0042]) extending toward the edge of the substrate (such as 

Regarding claim 9, Shioda discloses a substrate with all the limitations above and further discloses wherein a plurality of bonding electrodes (14a, Figs. 4b-5) are disposed, and first leads (14b, Figs. 4b-5) of the plurality of bonding electrodes are disposed in parallel (first leads 14b are disposed in parallel, Figs. 4b-5).

Regarding claim 10, Shioda discloses a display panel (Fig. 5; page 11, para [0045]), comprising the substrate (11, Fig. 5) with all the limitations of claim 1 above.

Regarding claim 18, Shioda discloses a display panel (Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (JP 2002-287662) in view of Ishibashi (U.S. 2005/0231495).

Regarding claim 2, Shioda discloses a substrate with all the limitations above but does not expressly disclose wherein a distance between the curved section (serpentine section of 14b, Figs. 4b-5) of the first lead (14b, Figs. 4b-5) and the edge of the substrate (bottom edge of 11, Figs. 4b-5) is greater than 0.2 mm.  However, Ishibashi discloses a substrate (1, Fig. 4; page 3, para [0035]) comprising a plurality of terminal leads (20, Fig. 4; page 4, para [0036]) that are 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the distance between the curved section (Shioda: serpentine section of 14b, Figs. 4b-5) of the first lead (Shioda: 14b, Figs. 4b-5) and the edge of the substrate (Shioda: bottom edge of 11, Figs. 4b-5) to be greater than 0.2 mm in order to obtain the benefits of providing sufficient space in the bonding area (Shioda: area of 11 outside of 13, Fig. 5) to connect the first lead (Shioda: 14b, Figs. 4b-5) to an electronic component such as a drive unit (Ishibashi: 4, Fig. 4; page 4, para [0038]) as evidenced by Ishibashi (Fig. 4).

Regarding claim 3, Shioda as modified by Ishibashi discloses a substrate with all the limitations above and further discloses wherein the first lead (Shioda: such as vertical portion of 14b, Figs. 4b-5) is disposed perpendicular to the edge of the substrate (Shioda: bottom horizontal edge of 11, Figs. 4b-5), and the straight section (Shioda: vertical section of 14b, Figs. 4b-5) of the first lead (Shioda: 14b, Figs. 4b-5) extends to the edge of the substrate (Shioda: vertical section of 14b extends to the bottom horizontal edge of the substrate 11, Figs. 4b-5).

Regarding claim 5, Shioda as modified by Ishibashi discloses a substrate with all the limitations above and further discloses wherein a width of the curved section (Shioda: such as horizontal 

Regarding claim 11, Shioda as modified by Ishibashi discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 2 above.

Regarding claim 12, Shioda as modified by Ishibashi discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 3 above.

Regarding claim 14, Shioda as modified by Ishibashi discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 5 above.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (JP 2002-287662) in view of Lin et al. (U.S. 2012/0249469).

Regarding claim 6, Shioda discloses a substrate with all the limitations above and further discloses wherein the bonding electrode (Shioda: 14a, Figs. 4b-5) comprises a first metal layer (Shioda: metal layer of 14, Fig. 1; page 7, para [0025-0026]), an insulating layer (Shioda: 18, Fig. 1; page 6, para [0023]) and a second conductive layer (Shioda: 19, Fig. 1; page 6, para [0023]) which are sequentially stacked on the substrate (Shioda: 11, Fig. 1), wherein the second conductive layer (Shioda: 19, Fig. 1) is connected with the first metal layer (Shioda: metal layer of 14, Fig. 1) through a via hole (Shioda: 11c, Fig. 1; page 3, para [0009]) disposed in the insulating layer (Shioda: via hole 11c disposed in the insulating layer 18, Fig. 1), the second conductive layer (Shioda: 19, Fig. 1) is used for bonding and connecting with an external circuit board (Shioda: 12, Fig. 1; page 3, para [0009]), and the first lead (Shioda: 14b, Figs. 1, 4b-5) is connected with the first metal layer (Shioda: metal layer of 14, Figs. 1, 4b-5).
Shioda discloses that the second conductive layer (Shioda: 19, Fig. 1; page 6, para [0023]) is formed of an anisotropic conductive film but does not expressly disclose that the second 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a second conductive metal layer to replace the second conductive film (Shioda: 19, Fig. 1) formed from an anisotropic conductive film (Shioda: page 6, para [0023]) in order to obtain the benefits of making a good electrical connection between the second metal layer (Shioda: 19, Fig. 1) and the external circuit board (Shioda: 12, Fig. 1) as evidenced by Lin (page 2, para [0026]).

Regarding claim 7, Shioda as modified by Lin discloses a substrate with all the limitatons above and further discloses wherein one side of the bonding electrode (Shioda: upper side of 14a, Figs. 4b-5) away from the first lead (Shioda: 14b, Figs. 4b-5) is connected with a signal line (Shioda: 15, Fig. 5; page 10, para [0043]) within the active area (Shioda: 13, Fig. 5).
Shioda as modified by Lin does not expressly disclose that the one side of the bonding electrode (Shioda: upper side of 14a, Figs. 4b-5) away from the first lead (Shioda: 14b, Figs. 4b-5) is connected to a second lead, and the second lead is connected with the first metal layer (Shioda: metal layer of 14, Fig. 1) and connected with the signal line (Shioda: 15, Fig. 5) within 

Regarding claim 8, Shioda as modified by Lin discloses a substrate with all the limitations of claim 6 above but does not expressly disclose that the second metal layer (Shioda: 19, Fig. 1) comprises a transparent material.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a metal layer can be formed from a transparent conductive material such as ITO.  Furthermore, Shioda discloses that transparent conductive films can be used to form conductive layers on the substrate (Shioda: 11, Figs. 1, 4b-5; page 2, para [0004]).  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the second metal layer (Shioda: 19, Fig. 1) from a transparent conductive 

Regarding claim 15, Shioda as modified by Lin discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 6 above.

Regarding claim 16, Shioda as modified by Lin discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 7 above.

Regarding claim 17, Shioda as modified by Lin discloses a display panel (Shioda: Fig. 5; page 11, para [0045]), comprising the substrate (Shioda: 11, Fig. 5) with all the limitations of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PAUL C LEE/Primary Examiner, Art Unit 2871